SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of theSecurities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x]Filed by a Party other than the Registrant [_]Check the appropriate box:[_] Preliminary Proxy Statement [_] Soliciting Material Under Rule[_] Confidential, For Use of the 14a-12 Commission Only (as permitted by Rule 14a-6(e)(2)) [_]Definitive Proxy Statement [x] Definitive Additional Materials Delaware REIT Fund (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box):[x] No fee required.[_] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing feeis calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid:[_] Fee paid previously with preliminary materials: [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid:2) Form, Schedule or Registration Statement No.: 3) Filing Party:4) Date Filed: IMPORTANT INFORMATION TO HELP YOU UNDERSTANDAND VOTE ON THE PROPOSAL Below is a brief overview of the proposal on which you are being asked to vote. Your vote is important, no matter how large or small your holdings may be. Please read the full text of the Proxy Statement, which contains relevant information about the proposal, and keep it for future reference. We appreciate you placing your trust in Delaware Investments and we look forward to continuing to help you achieve your financial goals. On what proposal am I being asked to vote? You are being asked to vote on the approval of a new investment management agreement (“New Management Agreement”) between Delaware Pooled® Trust, on behalf of Delaware REIT Fund (“Fund”), and Delaware Management Company (“DMC”), the current investment manager of the Fund. Has the Board of Trustees of the Fund approved the proposal? Yes. After careful consideration, the Board has unanimously approved the proposal and recommends that you vote “FOR” the proposal. THE PROPOSAL: TO APPROVE A NEW INVESTMENTMANAGEMENT AGREEMENT Why am I being asked to approve the New Investment Management Agreement? The Fund is managed by DMC. DMC’s parent company sold Delaware Investments, which includes DMC, to Macquarie Bank Limited. Due to the requirements of certain Federal securities laws, the Fund’s previous investment management agreement (“Previous Management Agreement”) terminated at the closing of the sale of Delaware Investments on January 4, 2010, and the Fund is currently being managed pursuant to a temporary interim investment management agreement (“Interim Management Agreement”), which expires automatically on June 3, 2010. As a result, shareholders of the Fund are being asked to approve the New Management Agreement so that DMC may continue to serve as the investment manager for the Fund. When would the New Management Agreement take effect? The New Management Agreement would take effect upon its approval by shareholders. Who acquired Delaware Investments? Macquarie Bank Limited acquired Delaware Investments. Macquarie Bank Limited is a subsidiary of Macquarie Group Limited, a global provider of banking, financial, advisory, investment, and fund management services. Macquarie Group Limited is listed on the Australian Securities Exchange and is regulated by the Australian Prudential Regulation Authority, the Australian banking regulator. Macquarie Group Limited acquired Delaware Investments as part of its strategy to develop a global asset management capability through building a highly regarded team of investment professionals, offering an attractive suite of investment products, and gaining broader access to markets in the United States. Will the investment advisory fees or other fees change under the New Management Agreement? No. There will be no change to the contractual fee rate applicable to the Fund under the New Management Agreement. The Fund’s contractual fee limitations and reimbursements will remain in place until the end of their terms, and Macquarie Group Limited has no intention to cause DMC to alter its policies regarding expense limitations and reimbursements currently in effect for the Fund. Will the New Management Agreement be similar to the Previous and Interim Management Agreements? Yes. The New Management Agreement will be substantially similar to the Previous and Interim Management Agreements. The New Management Agreement requires DMC to provide the same services to the Fund as it does under the Previous and Interim Management Agreements. How did the sale of Delaware Investments affect Fund shareholders? The sale of Delaware Investments did not have a significant effect on Fund shareholders. The sale did not result in a change in the individuals responsible for the day-to-day management of the Fund or in the operation of the Fund. Delaware Investments remains headquartered in Philadelphia, continues to operate in substantially the same manner as previously, and provides the same services to the Fund as it did previously.
